Case 8:20-cv-01278-CEH-SPF Document 29 Filed 05/12/21 Page 1 of 2 PageID 193




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HANNA THUO,

      Plaintiff,

v.                                                  Case No: 8:20-cv-1278-CEH-SPF

HEALTH PLAN INTERMEDIARIES
HOLDINGS, LLC,

      Defendant.
___________________________________/

                                     ORDER

      Before the Court is the Plaintiff’s Notice of Dismissal With Prejudice (Doc. 28).

In accord with the Notice of Dismissal With Prejudice, it is ORDERED AND

ADJUDGED as follows:

      1)     Plaintiff’s Notice of Dismissal With Prejudice is APPROVED (Doc. 28).

      2)     Plaintiff’s claims against Defendant are dismissed, with prejudice.

      3)     The claims of any unnamed member of the alleged class are dismissed,

without prejudice.

      4)     The Clerk is directed to terminate any pending motions and deadlines

and CLOSE this case.
Case 8:20-cv-01278-CEH-SPF Document 29 Filed 05/12/21 Page 2 of 2 PageID 194




     DONE AND ORDERED in Tampa, Florida on May 12, 2021.




COPIES FURNISHED TO:
Counsel of Record




                                     2
